

116 S4113 IS: Broadband Reform and Investment to Drive Growth in the Economy Act of 2020
U.S. Senate
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4113IN THE SENATE OF THE UNITED STATESJune 30, 2020Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 to provide grants to States and Indian Tribes to deploy affordable, high-speed broadband to unserved and underserved areas.1.Short titleThis Act may be cited as the Broadband Reform and Investment to Drive Growth in the Economy Act of 2020 or BRIDGE Act.2.FindingsCongress finds the following:(1)Access to affordable, reliable broadband is essential to full participation in modern life in the United States.(2)The persistent digital divide in the United States is a barrier to the economic competitiveness of the United States and equitable distribution of essential public services, including health care and education.(3)In many communities across the country, increased competition among broadband providers has the potential to offer consumers more affordable, high-quality options for broadband service.(4)The digital divide disproportionately affects communities of color, lower-income areas, and rural areas.3.Grants for State broadband deploymentTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following:14.Grants for State broadband deployment(a)Definitions(1)Areas lacking broadband accessIn this section—(A)the term unserved area means an area—(i)in which broadband service at a speed of not less than 25 megabits per second for downloads and 3 megabits per second for uploads is not available; or(ii)that is served by only 1 broadband service provider;(B)the term underserved area means an area, other than an unserved area, in which broadband service at a speed of not less than 100 megabits per second for downloads and 100 megabits per second for uploads is not available;(C)the term other qualifying area means an area, other than an unserved area or underserved area, in which gigabit-level broadband service is not available; and(D)the term eligible area means an unserved area, underserved area, or other qualifying area.(2)Other definitionsIn this section—(A)the term community anchor institution means an entity such as a school, library, hospital or other medical provider, public safety entity, institution of higher education, or community support organization that facilitates greater use of broadband service by vulnerable populations, including low-income individuals, unemployed individuals, and aged individuals;(B)the term gigabit-level broadband service means broadband service with a speed of not less than 1 gigabit per second for downloads and 1 gigabit per second for uploads; and(C)the term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(b)Grant authorityThe Commission shall award grants to States and Indian Tribes for use in deploying broadband to certain areas in accordance with subsection (e).(c)Formula(1)In generalOf the amounts made available for grants under this section, the Commission shall allocate—(A)$30,000,000,000 to States, of which—(i)$15,000,000,000 shall be allocated based on the proportion that the population of each State bears to the population of all States;(ii)$7,500,000,000 shall be allocated based on the proportion that the number of individuals living in rural areas in each State, as determined by the Bureau of the Census, bears to the number of individuals living in rural area in all States, as determined by the Bureau of the Census; and(iii)$7,500,000,000 shall be allocated based on the proportion that the number of individuals with a household income that is below 150 percent of the Federal poverty level in each State bears to the number of individuals with a household income that is below 150 percent of the Federal poverty level in all States; and(B)$1,000,000,000 to Indian Tribes based on the proportion that the population of each Indian Tribe bears to the population of all Indian Tribes.(2)Population determinationFor purposes of paragraph (1), the population of—(A)a State or a category of residents of a State shall be determined based on the most recent year for which data are available from the Bureau of the Census; and(B)an Indian Tribe shall be determined based on data certified by the Tribal government.(d)Administrative expenses A State or Indian Tribe may use not more than 2 percent of grant amounts received under this section for expenses relating to administration of the grant or the use of a competitive bidding mechanism under subsection (g)(1).(e)Use of fundsA State or Indian Tribe may use grant amounts received under this section to award subgrants for the deployment of broadband networks— (1)to unserved areas;(2)to underserved areas;(3)if the State or the territory under the jurisdiction of the Indian Tribe, as applicable, does not contain any unserved areas or underserved areas, to other qualifying areas; or(4)to community anchor institutions that lack access to gigabit-level broadband service.(f)Identification of eligible areas(1)Initial identification(A)In generalBefore beginning a competitive bidding mechanism under subsection (g)(1), a State or Indian Tribe shall identify each area in the State or the territory under the jurisdiction of the Indian Tribe, as applicable, that is—(i)an unserved area;(ii)an underserved area; or(iii)an other qualifying area;(B)Use of Broadband Map(i)In generalExcept as provided in clause (ii), a State or Indian Tribe shall carry out subparagraph (A) using the map created by the Commission under section 802(c)(1)(A).(ii)Transition ruleDuring the period before the Commission creates the map under section 802(c)(1)(A), a State or Indian Tribe, for purposes of subparagraph (A)—(I)shall determine whether an area is an unserved area, underserved area, or other qualifying area in consultation with each community in the area; and(II)may use the broadband map of the Commission that is then in effect.(2)Challenge processA State or Indian Tribe shall—(A)provide public notice of the classification of each area identified under paragraph (1)(A);(B)provide local governments and other broadband service providers the opportunity to challenge—(i)the classification of an area identified under paragraph (1)(A); or(ii)the failure of the State or Indian Tribe to classify a particular area as an eligible area under paragraph (1)(A); and(C)not later than 90 days after a challenge is made under subparagraph (B), conduct a transparent and evidence-based process to resolve the challenge.(3)Final identification; notification of funding eligibilityAfter resolving each challenge under paragraph (2), and not later than 30 days before beginning the competitive bidding mechanism under subsection (g)(1), a State or Indian Tribe shall—(A)provide public notice of the final classification of each eligible area in the State or the territory under the jurisdiction of the Indian Tribe, as applicable; and(B)make a good faith effort to notify each community within, and each relevant private entity for, each eligible area in the State or the territory under the jurisdiction of the Indian Tribe, as applicable, about the opportunity to compete for funding through the competitive bidding mechanism.(g)Subgrants(1)Competitive biddingA State or Indian Tribe, in awarding subgrants for the deployment of a broadband network using grant amounts received under this section, as authorized under subsection (e)—(A)shall use a competitive bidding mechanism that—(i)does not exclude cooperatives, nonprofit organizations, public-private partnerships, tribally owned entities, or local governments; and(ii)consists of up to 3 rounds of bidding, under which—(I)the first round shall provide funds for broadband deployment to unserved areas;(II)the second round shall provide funds (if still available) for broadband deployment to underserved areas;(III)the third round shall provide funds (if still available) for broadband deployment to other qualifying areas; and(IV)each round shall consist of 2 stages—(aa)the first of which shall be open only to broadband service providers committing to offer at least gigabit-level broadband service; and(bb)the second of which shall be open to any broadband service provider that did not receive funding during the first stage;(B)during each stage of the competitive bidding mechanism under subparagraph (A), shall give priority to an entity that—(i)will provide not less than 1 tier of broadband service at a faster speed than the minimum speed required for that stage;(ii)will—(I)begin construction of the broadband network not later than 180 days after being awarded the subgrant; and(II)deploy the broadband network and begin providing broadband service to each customer that desires broadband service by a date that is earlier than the deadline under paragraph (2)(B); or(iii)in the case of a subgrant awarded by a State, has a letter of endorsement for the project from the local government for each community that the project will serve; and(C)during the first stage of any round of the competitive bidding mechanism under subparagraph (A), may award a subgrant to an entity to deploy a broadband network to a community anchor institution located in the type of area that is eligible for funding in that round.(2)Deployment and provision of service requirementsAn entity that deploys a broadband network using a subgrant awarded under paragraph (1), as authorized under subsection (e), shall—(A)in providing broadband service using the network—(i)provide broadband service—(I)at a speed of not less than—(aa)except as provided in item (bb), 100 megabits per second for downloads and 100 megabits per second for uploads; or(bb)1 gigabit per second for downloads and 1 gigabit per second for uploads in the case of a subgrant awarded during the first stage of any round of competitive bidding under paragraph (1), including such a subgrant awarded for the deployment of a broadband network to a community anchor institution; and(II)with a latency that is sufficiently low to allow real-time, interactive applications;(ii)provide access to broadband service to each customer, in the area to which the subgrant applies, that—(I)lacks broadband service with a speed of—(aa)not less than 25 megabits per second for downloads and 3 megabits per second for uploads, in the case of an unserved area;(bb)not less than 100 megabits per second for downloads and 100 megabits per second for uploads, in the case of an underserved area; or(cc)not less than 1 gigabit per second for downloads and 1 gigabit per second for uploads, in the case of an other qualifying area; and(II)desires broadband service; and(iii)to an eligible area, offer not less than 1 discount subscription option for customers whose family is in poverty (as determined by the Bureau of the Census) that—(I)consists of—(aa)prepaid service; or(bb)service at a monthly rate that, when calculated for a year, is not more than 1.5 percent of the lesser of—(AA)the annual median household income for the county in which the customer is located (as determined by the Bureau of the Census); or(BB)the annual median household income for the United States (as determined by the Bureau of the Census); and(II)does not include data caps;(B)deploy the broadband network and begin providing broadband service to each customer that desires broadband service—(i)except as provided in clause (ii), not later than 2 years after the date on which the entity receives the subgrant; or(ii)in the case of—(I)a subgrant awarded by an Indian Tribe, if exigencies require additional time, by a date specified by the Indian Tribe that is later than the date required under clause (i), which may not be later than 5 years after the date on which the entity receives the subgrant; or(II)a subgrant awarded by a State, if a delay in receiving a Federal, State, or local permit that is outside the control of the entity makes compliance with the deadline under clause (i) impossible, by a date specified by the State that is later than the date required under clause (i), which may not be later than 4 years after the date on which the entity receives the subgrant;(C)if laying fiber along a roadway, include interspersed conduit access points at regular intervals; and(D)if the entity is no longer able to provide broadband service to the area covered by the subgrant at any time, sell the network capacity at a reasonable, wholesale rate to 1 or more broadband service providers or public sector entities.(3)Reporting mechanismA State or Indian Tribe that awards a subgrant for the deployment of a broadband network under paragraph (1) shall establish and publicize a mechanism through which a resident of an area in which a broadband network was deployed using the subgrant may report that the resident does not have access to broadband service from the broadband network.(4)Return of fundsAn entity that receives a subgrant from a State or Indian Tribe under paragraph (1) and fails to comply with any requirement under this subsection shall return the entire amount of the subgrant to the State or Indian Tribe.(5)Reasonable permitting feesIf an entity that receives a subgrant under paragraph (1) requires access to a right-of-way from a State or local government in order to deploy the broadband network, the State or local government may only charge the entity a reasonable fee in an amount that is consistent with the amount of the fee that the State or local government charges for utility permits.(6)Additional State or Tribal requirements(A)In generalSubject to subparagraph (B), nothing in this subsection shall be construed to prohibit a State or Indian Tribe from imposing additional requirements relating to the use of a subgrant awarded under paragraph (1), including by increasing the minimum speed of broadband service that must be provided, if the requirements or conditions do not conflict with this subsection.(B)Limitation on matching requirementsA State or Indian Tribe may not require a community in which a broadband network is deployed using a subgrant awarded under paragraph (1) to provide matching funds if the median household income of the community is not more than 75 percent of the median household income of the State or Indian Tribe, as applicable.(h)Relation to other public funding for broadband deploymentNotwithstanding any other provision of law—(1)an entity that has received amounts from the Federal Government or a State or local government for the deployment of a broadband network in an unserved area may receive a subgrant under subsection (g)(1) to deploy a broadband network in that unserved area in accordance with this section; and(2)the receipt of a subgrant under subsection (g)(1) by an entity described in paragraph (1) of this subsection shall not affect the eligibility of the entity to receive the amounts from the Federal Government or a State or local government described in such paragraph (1).(i)Supplement not supplantGrant amounts awarded to a State or Indian Tribe under this section shall be used to supplement, and not supplant, the amounts that the State or Indian Tribe would otherwise make available for the purposes for which the grant amounts may be used.(j)Sense of Congress regarding Federal agency coordinationIt is the sense of Congress that Federal agencies responsible for supporting broadband deployment, including the Commission, the Department of Commerce, and the Department of Agriculture, to the extent possible, should align the goals, application and reporting processes, and project requirements with respect to broadband deployment supported by those agencies.(k)Authorization of appropriationsThere are authorized to be appropriated to the Commission to carry out this section $31,000,000,000 for fiscal year 2020, to remain available through fiscal year 2029.15.Preemption of State and local restrictions on municipal broadband(a)DefinitionsIn this section—(1)the term advanced telecommunications capability has the meaning given the term in section 706(d) of the Telecommunications Act of 1996 (47 U.S.C. 1302(d));(2)the term advanced telecommunications capability or services means—(A)advanced telecommunications capability; or(B)services using advanced telecommunications capability;(3)the term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304);(4)the term public provider means—(A)a State or political subdivision thereof;(B)any agency, authority, or instrumentality of a State or political subdivision thereof, including an intergovernmental agency, authority, or instrumentality;(C)an Indian Tribe; or(D)any entity that is owned by, controlled by, or otherwise affiliated with—(i)a State or political subdivision thereof;(ii)an agency, authority, or instrumentality of a State or political subdivision thereof, including an intergovernmental agency, authority, or instrumentality; or(iii)an Indian Tribe.(b)PreemptionNo statute, regulation, or other legal requirement of a State or political subdivision thereof may prohibit, or have the effect of prohibiting or substantially inhibiting, any public provider from—(1)providing telecommunications services or advanced telecommunications capability or services to any person or any public or private entity; or(2)deploying a network and infrastructure used to provide services, or capability and services, described in paragraph (1)..4.Implementation of Broadband DATA Act(a)Funding(1)In generalThere is appropriated, out of amounts in the Treasury not otherwise appropriated, to the Federal Communications Commission $24,000,000, to remain available until September 30, 2021, for implementing title VIII of the Communications Act of 1934 (47 U.S.C. 641 et seq.), as added by the Broadband DATA Act (Public Law 116–130).(2)Emergency designation(A)In generalThe amounts provided by this subsection are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(B)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.(b)Deadline for creation of mapsSection 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)) is amended by striking create and inserting create, not later than 1 year after the date of enactment of the Broadband Reform and Investment to Drive Growth in the Economy Act of 2020,.